DETAILED ACTION
This action is responsive to the application No. 16/744,963 filed on January 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 1 invention reading on Fig. 6, in the reply filed on 08/31/2021 is acknowledged.  The Applicants indicated that claims 1-6, 8-14, and 21-25 read on the elected species.  Claims 7, 15-20, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-26.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-14, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buyandalai (US 2018/0159024).

Regarding Claim 1, Buyandalai (see, e.g., Figs. 4, 10D), teaches a magnetoresistive device, comprising:
a magnetically fixed region 11/13 (see, e.g., par. 0046);
a magnetically free region 12/14 positioned above or below the magnetically fixed region 11/13 (see, e.g., par. 0046);
an intermediate region 11i/12i positioned between the magnetically fixed region 11/13 and the magnetically free region 12/14, wherein the intermediate region 11i/12i includes a first dielectric material (see, e.g., par. 0156); and
encapsulation layers 41 formed on opposing side walls of the magnetically free region 12/14, wherein the encapsulation layers 41 include the first dielectric material (see, e.g., pars. 0046, 0120, 0156).

Regarding Claim 2, Buyandalai teaches all aspects of claim 1.  Buyandalai (see, e.g., Figs. 4, 10D), teaches that the magnetically free region 12/14 is positioned below the magnetically fixed region 11/13.

Regarding Claim 3, Buyandalai teaches all aspects of claim 1.  Buyandalai (see, e.g., Figs. 4, 10D), teaches that the first dielectric material includes magnesium oxide (MgO) (see, e.g., par. 0156).  

Regarding Claim 5, Buyandalai teaches all aspects of claim 1.  Buyandalai (see, e.g., Figs. 4, 10D), teaches that the magnetically free region 12/14 is made of material having a large exchange stiffness constant (see, e.g., pars. 0152-0153).

Regarding Claim 6, Buyandalai teaches all aspects of claim 1.  Buyandalai (see, e.g., Figs. 4, 10D), teaches that the encapsulation layers 41 extend vertically beyond the side walls of the magnetically free region 12/14 and cover at least a portion of side walls of the intermediate region 11i/12i.  

Regarding Claim 8, Buyandalai teaches all aspects of claim 1.  Buyandalai (see, e.g., Figs. 1A, 4, 10A-10D), teaches that:
an easy axis of magnetization 12M/14M of the magnetically free region 12/14 is aligned with a longest dimension of the magnetically free region 12/14 (see, e.g., par. 0155, magnetization axis due to shape magnetic anisotropy in the plane, 
the magnetically free region 12/14 and the encapsulation layers 41 produce an interfacial magnetic anisotropy perpendicular to an interface between the magnetically free region 12/14 and the encapsulation layers 41 (see, e.g., Fig. 10A, where at the side wall of the long axis, the encapsulation layer 41 is in contact with the magnetically free region 12/14), and
the interfacial magnetic anisotropy and the easy axis of magnetization 12M/14M of the magnetically free region 12/14 are approximately in a same direction (see, e.g., pars. 0120, 0153, where a combination of materials CoFeB/MgO, Fe/MgO, Co/Al2O3 of the free region 12/14 and the encapsulation layers 41, yield an interface perpendicular magnetic anisotropy which is in approximately the same direction as the easy axis 12M/14M).
 In reference to the claim language pertaining to “the magnetically free region and the encapsulation layers producing an interfacial magnetic anisotropy perpendicular to an interface between the magnetically free region and the encapsulation layers; the interfacial magnetic anisotropy and the easy axis of magnetization of the magnetically free region being approximately in a same direction”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (In re Best, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112).  Since Buyandalai shows all the features of the claimed invention including the 12/14 and the encapsulation layers 41 comprising the same materials as the claimed invention and in the same geometrical relationship as the claimed invention, these layers would necessarily produce an interfacial magnetic anisotropy perpendicular to an interface between the magnetically free region 12/14 and the encapsulation layers 41, wherein the interfacial magnetic anisotropy and the easy axis of magnetization 12M/14M of the magnetically free region 12/14 are approximately in a same direction.

Regarding Claim 9, Buyandalai (see, e.g., Figs. 4, 10D), teaches a magnetoresistive memory, comprising:
a plurality of magnetoresistive devices SB1/SB2, wherein each magnetoresistive device SB1/SB2 includes a magnetically fixed region 11/13, a magnetically free region 12/14, an intermediate region 11i/12i positioned between the magnetically fixed region 11/13 and the magnetically free region 12/14, and encapsulation layers 41 formed on opposing side walls of the magnetically free region 12/14, wherein the intermediate region 11i/12i and each of the encapsulation layers 41 include magnesium oxide (MgO) (see, e.g., pars. 0046, 0120, 0156); and
a first conductor 21 extending adjacent each magnetoresistive device SB1/SB2 of the plurality of magnetoresistive devices SB1/SB2, 76Attorney Docket No. 080-0390-01000/ST18-19 wherein the first conductor 21 is in electrical contact with the magnetically free region 12/14 of each magnetoresistive device SB1/SB2, and wherein the encapsulation layers 41 terminate at a surface of the first conductor 21.  

Regarding Claim 10, Buyandalai teaches all aspects of claim 9.  Buyandalai (see, e.g., Figs. 1A, 4, 10A-10D), teaches that the first conductor 21 is a spin-orbit-torque (SOT) write line (see, e.g., pars. 0148-0149).  

Regarding Claim 11, Buyandalai teaches all aspects of claim 9.  Buyandalai (see, e.g., Figs. 1A, 4, 5, 10A-10D), teaches that a length of the magnetically free region 12/14 is smaller than a width of the first conductor 21.  

Regarding Claim 12, Buyandalai teaches all aspects of claim 9.  Buyandalai (see, e.g., Figs. 1A, 4, 5, 10A-10D), teaches that a width of the conductor 21 is equal to or greater than a sum of a length of the magnetically free region 12/14 and a total thickness of the encapsulation layers 41 (see, e.g., Fig. 5B).  

Regarding Claim 13, Buyandalai teaches all aspects of claim 9.  Buyandalai (see, e.g., Figs. 1A, 4, 10A-10D), teaches that the encapsulation layers 41 extend vertically Z beyond the side walls of the magnetically free region 12/14 and cover at least a portion of side walls of the intermediate region 11i/12i and at least a portion of side walls of the magnetically fixed region 11/13 (see, e.g., Fig. 10D).  

Regarding Claim 14, Buyandalai teaches all aspects of claim 9.  Buyandalai (see, e.g., Figs. 1A, 4, 10A-10D), teaches that the magnetically free region 12/14 is made of material having a large exchange stiffness constant (see, e.g., pars. 0152-0153).  

Regarding Claim 21, Buyandalai (see, e.g., Figs. 4, 10D), teaches a magnetoresistive memory, comprising:
a plurality of magnetoresistive devices SB1/SB2, wherein each magnetoresistive device SB1/SB2 includes a magnetically fixed region 11/13, a magnetically free region 12/14, an intermediate region 11i/12i positioned between the magnetically fixed region 11/13 and the magnetically free region 12/14, and encapsulation layers 41 formed on opposing side walls of the magnetically free region 12/14, 
wherein:
the intermediate region 11i/12i and the magnetically free region 12/14 produce an interfacial magnetic anisotropy perpendicular to an interface between the intermediate region 11i/12i and the magnetically free region 12/14 (see, e.g., pars. 0152, 0153, 0156), and
the intermediate region 11i/12i and each of the encapsulation layers 41 include a same dielectric material (see, e.g., pars. 0046, 0120, 0156); and
a first conductor 21 extending adjacent each magnetoresistive device SB1/SB2 of the plurality of magnetoresistive devices SB1/SB2,76Attorney Docket No. 080-0390-01000/ST18-19 wherein the first conductor 21 is in electrical contact with the magnetically free region 12/14 of each magnetoresistive device SB1/SB2.  
In reference to the claim language pertaining to “the intermediate region and the magnetically free region producing an interfacial magnetic anisotropy perpendicular to an interface between the intermediate region and the magnetically free region”, the claiming of a new use, new function, or unknown property which is inherently present in the prior In re Best, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112).  Since Buyandalai shows all the features of the claimed invention including the magnetically free region 12 comprising CoFeB and the intermediate region 11i comprising MgO, the interfacial magnetic anisotropy perpendicular to an interface between the intermediate region 11i and the magnetically free region 12 is an inherent property of Buyandalai’s device.

Regarding Claim 22, Buyandalai teaches all aspects of claim 21.  Buyandalai (see, e.g., Figs. 1A, 4, 10A-10D), teaches that an easy axis of magnetization of the magnetically free region 12/14 is aligned with a longest dimension of the magnetically free region 12/14 (see, e.g., Fig. 1A, par. 0155).  

Regarding Claim 23, Buyandalai teaches all aspects of claim 21.  Buyandalai (see, e.g., Figs. 1A, 4, 10A-10D), teaches that the first conductor 21 and the magnetically free region 12/14 produce an interface magnetic anisotropy perpendicular to an interface between the first conductor 21 and the magnetically free region 12/14 (see, e.g., par. 0149, 0153, where a combination of materials of the free region and the first conductor produce the required magnetic anisotropy).
See also the comments stated above in claim 8 regarding inherent properties of materials, which are considered repeated here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buyandalai (US 2018/0159024).

Regarding Claim 4, Buyandalai teaches all aspects of claim 1.  Buyandalai is silent with respect to the claim limitation that a width and a thickness of the magnetically free region are approximately the same.
However, this claim limitation is merely considered a change in the width and/or thickness of the magnetically free region in Buyandalai’s device.  The specific claimed width and thickness, absent any criticality, is only considered to be an obvious modification of the width and thickness of the magnetically free region in Buyandalai’s device, as the courts have held that changes in width, thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular width, thickness, is nothing more than one among numerous widths and thicknesses that a person having In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since Applicant’s disclosure does not teach why having a width and a thickness of the magnetically free region approximately the same is critical to the invention (see next paragraph below), it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed width and thickness in Buyandalai’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width and thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen width, thickness or upon another variable recited in a claim, the applicant must show that the chosen width, thickness is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art)”.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buyandalai (US 2018/0159024) in view of Li (US 2013/0028010).

Regarding Claim 21, Buyandalai (see, e.g., Figs. 4, 10D), teaches a magnetoresistive memory, comprising:
a plurality of magnetoresistive devices SB1/SB2, wherein each magnetoresistive device SB1/SB2 includes a magnetically fixed region 11/13, a magnetically free region 12/14, an intermediate region 11i/12i positioned between the magnetically fixed region 11/13 and the magnetically free region 12/14, and encapsulation layers 41 formed on opposing side walls of the magnetically free region 12/14, wherein the intermediate region 11i/12i and each of the encapsulation layers 41 include a same dielectric material (see, e.g., pars. 0046, 0120, 0156); and
a first conductor 21 extending adjacent each magnetoresistive device SB1/SB2 of the plurality of magnetoresistive devices SB1/SB2,76Attorney Docket No. 080-0390-01000/ST18-19 wherein the first conductor 21 is in electrical contact with the magnetically free region 12/14 of each magnetoresistive device SB1/SB2.  
Further, Buyandalai teaches that a current flows through the first conductor for write operations (see, e.g., pars. 0050-0053).

Li, in similar magnetic memory devices to those of Buyandalai, on the other hand, teaches using a constantly-regulated current for write operations, thus providing a fast-switching, low-resistance path for the forward and reverse write current to pass through the MTJ (see, e.g., par. 0053).
It would have been obvious to one of ordinary skill in the art at the time of filing to use in Buyandalai’s device, a constantly-regulated current flowing through the first conductor for write operations, as taught by Li,  to provide a fast-switching, low-resistance path for the forward and reverse write current to pass through the MTJ.
However, the limitation in claim 24 that “a constantly-regulated current flows through the first conductor for write operations” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Since Buyandalai discloses all the structural limitations as required by claim 24, including the first conductor, a recitation with respect to the manner in which the claimed device is intended to be employed, such that “a constantly-regulated current flows through the first conductor for write operations“, does not differentiate the claimed device from the prior art device. 

Regarding Claim 25, Buyandalai and Li teach all aspects of claim 24.  Buyandalai (see, e.g., Figs. 4, 10D), teaches that the dielectric material is magnesium oxide (MgO) (see, e.g., pars. 0046, 0120, 0156).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2814